Title: From George Washington to William Jackson, 8 January 1783
From: Washington, George
To: Jackson, William


                        
                            Sir
                             Jany 8. 1783
                            
                        
                        When the Board of General Officers in Jany last regulated the number of Servants to be allowed to Officers a
                            larger number were allowed to the Cavalry than to the Infantry—this was not considered in establishing the Regulation for
                            the subsistence to be paid to the Officers and in consequence complaints have already been made to me that for this extra
                            number of Servants without Arms they can neither draw provisions or Subsistence—As I suppose it owing Rather to omission
                            than to any intention of lessning the number then allow’d I have given the Pay Master orders to pay the Officers of the
                            Cavalry agreable to the Regulation of Jany last, untill your further directions should be given to him. I have the honor
                            to be.
                    